Case 1:19-cv-25046-RNS Document 4-6 Entered on FLSD Docket 12/09/2019 Page 1 of 2
                                                  l:.4
                                                     b-?


                               U NITED STA TES DISTRICT CO UR T
                               SO UTH ERN D I R T O F F
                                                                                 L.
                                        C ase N
                                                                                 .
                                                                                      L'/-
                                                                                         *   &


                                                            Filed Under Seal
    FEDERAL TRADE COM M ISSION ,

            Plaintiff,



    ON POINT GLOBAL LLC,c/aI.,

            D efendants.


            PLA IN TIFF'S EXH IBITS IN SUPPO R T O F lTS EX PAR TE M OTIO N FO R
                            TEM PO R AR Y RESTR M NING O RDER

    PX 1:Declaration ofFederalTrade lnvestigatorLashanda Freem an

    PX2:DeclarationofFederalTradelnvestigatorRobertoU.Menjivar
    PX 3: ExpertReportofDr.M ichelle M azurek

    PX 4: Declaration ofThom as Van W azer,FederalTrade Com m ission Forensic Accountant

    PX 5: Declaration ofAm anda W ilson,FederalTrade Com m ission Data Analyst

    PX 6: Declaration ofChristopherHundycz,FederalTrade Com m ission Visuallnform ation
     Specialist

    PX 7: D eclaration ofM artin Elliott,V isa,lnc.

    PX 8: Docum entsProduced by the FinancialCrim esEnforcem entN etwork

    PX 9: Docum entsProduced by Com m ercialM ailReceiving Agencies

    PX 10: Docum entsProduced by the United StatesPostalService

    PX 11: Docum entsProduced by Paym entProcessors

    PX 12: Docum entsProduced by BanksHolding Depository A ccounts
Case 1:19-cv-25046-RNS Document 4-6 Entered on FLSD Docket 12/09/2019 Page 2 of 2




    PX 13:Burton K atz Com plianceReport

    PX 14: Declaration ofBarbara Brown

    PX 15: Declaration ofDavid Duntley

    PX l6: Declaration ofJustin Rutledge

    PX 17: Declaration ofThom asLassanske




                                            2
